Citation Nr: 1430068	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-48 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1944 to November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a10 percent initial evaluation effective May 12, 2009.  The case was subsequently transferred to the RO in Phoenix, Arizona.  

During the pendency of the appeal, the RO issued a rating decision in May 2012 in which it granted an increased evaluation of 30 percent for PTSD effective from February 27, 2011.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is of record.  

In May 2013, the Board remanded the case for further development.  Following the Board's remand, the Appeals Management Center (AMC) issued a June 2013 rating decision and granted a 30 percent evaluation effective from May 12, 2009.  As a result, the 30 percent rating was granted for the entire appeal period.  

The case was then returned to the Board for appellate review.  In an August 2013 decision, the Board denied an initial evaluation in excess of 30 percent PTSD.  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Order, the Court vacated the portion of the August 2103 Board decision denying an increased evaluation for PTSD and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In May 2014, the Veteran submitted an additional lay statement in support of his claim.  With this statement, he specifically requested remand to the Agency of Original Jurisdiction (AOJ) for review of this new evidence.  

The Veterans Benefits Management System includes the AMC's June 2013 rating decision, as well as other records that are not pertinent to the issue on appeal.  A review of the Veteran's Virtual VA claims file also reveals records from the Phoenix VA Medical Center (VAMC) for treatment from May 2002 to June 2013.  However, the AMC reviewed these treatment records in the June 2013 decision and a supplemental statement of the case (SSOC).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As previously noted, a remand is required for review of the Veteran's May 2014 statement submitted directly to the Board.  In his response to an April 2014 letter, the Veteran specifically requested a remand for the AOJ's review of his statement.  38 C.F.R. § 20.1304.

The Veteran's May 2014 statement also indicates that his condition may have increased in severity since his June 2013 VA examination.  In that statement, the Veteran reported depression, noted his nearly complete lack of social engagements, and indicated that his relationship with his wife is up and down.  At the June 2013 VA examination, the Veteran reported no depression, active participation in his church, and a good relationship with his wife.  He specified that his family is close and supportive.  Therefore, on remand, the Veteran should also be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his PTSD.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding records from the Phoenix VAMC for treatment since June 2013.  

3.  After completing the foregoing development, the Veteran should be afforded the Veteran a VA examination to ascertain the current severity and manifestations of his PTSD.  The examiner should perform any and all studies, tests, and evaluations deemed necessary.  The examiner should also review all pertinent records associated with the claims file and comment on the severity of the Veteran's service-connected PTSD.  

The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the General Rating Formula for Mental Disorders.  The examiner's findings should address the level of social and occupational impairment attributable to the Veteran's PTSD.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  

4.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish Veteran and his representative a SSOC and be afforded a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

